DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0073], line 8, “or less frequent” should read “are less frequent”
Appropriate correction is required.
Claim Objections
Claims 2-4, 6, 8-14, 16, and 18-20 are objected to because of the following informalities:  
In claim 2, line 1, “a graph having plurality of nodes” should read “a graph having a plurality of nodes”
In claim 3, line 1, “the nodes” should read “the plurality of nodes”
In claim 4, line 1, “the corridor features” should read “the plurality of corridor features”
In claim 4, line 2, “the corridors” should read “the one or more corridors”
In claim 6, line 2, “the agent features” should read “the plurality of agent features”
In claim 6, line 3, “the corridor features” should read “the plurality of corridor features”
In claim 6, line 6, “the training examples” should read “the plurality of training examples”
In claim 8, line 10, “the agent features” should read “the plurality of agent features”
In claim 8, line 10, “the corridor features” should read “the plurality of corridor features”
In claim 10, line 1, “the corridors” should read “the one or more corridors”
In claim 11, line 2, “the corridors” should read “the one or more corridors”
In claim 12, line 2, “the trajectories” should read “the possible trajectories”
In claim 13, lines 3-4, “the grid portions” should read “the plurality of grid portions”
In claim 13, line 3 and lines 3-4, “the trajectories” should read “the possible trajectories”
In claim 16, lines 1-2, “a graph having plurality of nodes” should read “a graph having a plurality of nodes”
In claim 18, line 13, “the second agent features” should read “the plurality of second agent features”
In claim 18, line 13, “the second corridor features” should read “the plurality of second corridor features”
In claim 19, line 4, “the second corridors” should read “the one or more second corridors”
Dependent claim 3 is objected to based on being directly or indirectly dependent on objected claim 2.
Dependent claims 9-14 are objected to based on being directly or indirectly dependent on objected claim 8.
Dependent claims 19 and 20 are objected to based on being directly or indirectly dependent on objected claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the neural network” in line 11. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the neural network” has been interpreted as “the trained neural network” in reference to “a trained neural network” in line 10. It is recommended to similarly amend analogous language in dependent claims 9-14 to avoid future potential antecedent basis issues.
Dependent claims 9-14 are rejected based on being directly or indirectly dependent on rejected claim 8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“defining one or more corridors associated with the road portion based on the map data and the sensor data”
“extracting a plurality of agent features associated with the road agent based on the sensor data”
“extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data”
“inputting the agent features and the corridor features into a trained neural network”
“predicting behavior of the road agent based on an output of the neural network”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using the map data and sensor data to define one or more corridors associated with the road portion (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can define corridors of a road portion based on map and sensor data when given the data); using the sensor data to extract a plurality of agent features associated with the road agent (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can extract agent features of a road agent using sensor data when given the data); using the sensor data to extract a plurality of corridor features associated with each of the one or more corridors (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can extract corridor features of each corridor using sensor data when given the data); inputting the agent and corridor features into a trained neural network (corresponds to evaluation; in particular, a human, with the assistance of pen and paper, can provide inputs to a trained neural network for evaluation, since under its broadest reasonable interpretation, a trained neural network is just implementing a mathematical function, and a human can evaluate how to input data for a mathematical function/equation); and using the output of the neural network to predict behavior of the road agent (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can predict the behavior of the road agent using the output of the neural network when given the output).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The limitations:
“receiving map data associated with a road portion”
“receiving sensor data associated with a road agent located on the road portion”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data (mere data gathering). See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determining a probability that the road agent will perform a lane change based on the output of the neural network”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the output of the neural network to determine a probability of the road agent changing lanes (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can, when given the output, determine the probability of the road agent performing a lane change by using the output of the neural network).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of “receiving map data …” and “receiving sensor data …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“for each of the corridors, determining a probability that a position of the road agent will be in the corridor at a second time based on the output of the neural network”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses for each corridor, using the output of the neural network to determine the probability that the road agent will be in the corridor at a second time (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can, for each corridor, determine the probability of the road agent being in the corridor by using the output of the neural network).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“wherein the sensor data is associated with the road portion and the road agent at a first time before the second time”
As drafted, is part of the insignificant extra-solution activity of claim 8 of receiving sensor data. The limitation of claim 10 further limits the limitation of claim 8 by further defining what the sensor data in the “receiving sensor data …” limitation is associated with. Furthermore, the recitation of additional elements in claim 8 of “receiving map data …” and “receiving sensor data …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“determining possible trajectories of the road agent based on the corridors”
“determining probabilities that the road agent will follow each of the possible trajectories based on the output of the neural network”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using the corridors to determine possible trajectories of the road agent (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine possible trajectories of the road agent based on the corridors); and for each of the possible trajectories, using the output of the neural network to determine the probability that the road agent will follow the possible trajectory (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can, for each possible trajectory, determine the probability of the road agent following the possible trajectory by using the output of the neural network).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of “receiving map data …” and “receiving sensor data …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“normalizing the probabilities that the road agent will follow each of the trajectories”
As drafted, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses normalizing the probabilities that the road agent will follow each of the possible trajectories (corresponds to mathematical calculation; see specification paragraph [0086] for the equations used to normalize the probabilities).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of “receiving map data …” and “receiving sensor data …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.



Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“discretizing the road portion into a grid comprising a plurality of grid portions”
“determining normalized probabilities that the road agent will occupy each of the grid portions based on the trajectories and the probabilities that the road agent will follow each of the trajectories”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass discretizing the road portion into a grid comprising multiple grid portions (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can discretize the road portion into a grid comprising a plurality of grid portions); and using the possible trajectories and the probabilities of the road agent following the trajectories to determine normalized probabilities that the road agent will occupy each grid portion (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine normalized probabilities that the road agent will occupy each grid portion based on the possible trajectories and the probabilities of the road agent following the possible trajectories).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of “receiving map data …” and “receiving sensor data …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“performing path planning for an autonomous vehicle based on the normalized probabilities”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the normalized probabilities to perform path planning for an autonomous vehicle (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform path planning for an autonomous vehicle based on the normalized probabilities).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of “receiving map data …” and “receiving sensor data …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1).
Regarding Claim 1,
	Ding et al. teaches a method ([0015]: "According to a second aspect, there is provided a method, performed by one or more data processing apparatus" teaches a method that can be performed by one or more data processing apparatus) comprising: 
generating a training data set comprising a plurality of training examples ([0015]: "the method including: generating multiple training examples" teaches the method comprising generating multiple training examples (training data set)), wherein each training example is generated by: 
receiving sensor data associated with a road agent located on the road portion (Fig. 4; [0083]: "The system obtains sensor data characterizing the environment in a vicinity of a vehicle at a given time point (402). The system may obtain the sensor data from a sensor data log which is stored in a physical data storage device or a logical data storage area. The sensor data may be real sensor data characterizing a real-world environment in the vicinity of a vehicle" teaches obtaining (receiving) sensor data characterizing a vehicle (road agent) in an environment (road portion)); and 
for each corridor, labeling the training example based on positions of the road agent with respect to the corridor ([0089] "The system generates a training example which includes: (i) respective feature representations of every agent in the vicinity of the vehicle, and (ii) label data defining the ranking of the agents in the vicinity of the vehicle (410). As described with reference to FIG. 2 and FIG. 3, the system can generate the feature representation of an agent from portions of the sensor data characterizing the agent, from behavior prediction data generated for the agent by a behavior prediction system at previous time points, or from any other source of information" teaches that each training example is labeled based on the location (position) of the agent (road agent) in the vicinity of the vehicle (i.e. based on the location of the agent with respect to the corridor of the vehicle)); and 
training a neural network using the training data set ([0015]: "for each of multiple particular agents in a particular vicinity of a particular vehicle at a particular time point, generating respective data characterizing a predicted future behavior of the particular agent using a behavior prediction neural network; providing, for each of the particular agents in the particular vicinity of the particular vehicle at the particular time point, the respective data characterizing the predicted future behavior of the particular agent to a particular planning system; receiving, from the particular planning system, particular planning decisions which plan a future trajectory of the particular vehicle; and determining, based on the particular planning decisions, a particular ranking of the particular agents in the particular vicinity of the particular vehicle at the particular time point in order of their impact on the particular planning decisions; and training the importance scoring model based on the training examples, including, for each given training example: training the importance scoring model to generate respective importance scores for the given agents characterized by the given training example that conform to the given ranking specified by the given training example" teaches training an importance score model using the training examples (training data set). [0045]: "The importance scoring model can be implemented, for example, as a neural network model, a random forest model, a support vector machine (SVM) model, or as any other type of trainable machine learning model" teaches that the importance score model can be implemented as a neural network).
	Ding et al. does not appear to explicitly teach receiving map data associated with a road portion; defining one or more corridors associated with the road portion based on the map data and the sensor data; extracting a plurality of agent features associated with the road agent based on the sensor data; and extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data.
	However, Sapp et al. teaches receiving map data associated with a road portion ([0032]: "the localization system 320 can determine where the vehicle 302 is in relation to a local and/or global map based at least in part on sensor data received from the sensor system(s) 306 and/or map data associated with a map (e.g., of the map(s) 330)" teaches receiving map data associated with a map. [0031]: "a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general" teaches that a map provides information about the environment of the vehicle including roads (road portion)); 
defining one or more corridors associated with the road portion based on the map data and the sensor data ([0010]: "attributes can be associated with an environment within which the agent and/or vehicle are positioned. In such examples, attributes associated with the environment can be determined by the perception system associated with the vehicle and/or based on map data associated with a map of the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, semantic features (e.g., stop regions, light signals (e.g., red, yellow, green, stop, walk, etc.), cross walk locations, speed limit signs, etc.), static features (e.g., buildings, posts, etc.), and/or road topologies (intersections, streets, mountain ranges, roads, terrain, etc.)" teaches that the map and sensor data can be used to define attributes of the environment (road portion) of the agent and/or vehicle, where the attributes include road topologies (e.g. lanes (corridors))); 
extracting a plurality of agent features associated with the road agent based on the sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) agent attributes (agent features) including velocity and acceleration of the agent (road agent)); and 
extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) environment attributes (corridor features) including the relative position of the agent (e.g. the position of the road agent relative to the corridor)).
	Ding et al. and Sapp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving map data associated with a road portion; defining one or more corridors associated with the road portion based on the map data and the sensor data; extracting a plurality of agent features associated with the road agent based on the sensor data; and extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data as taught by Sapp et al. to the disclosed invention of Ding et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).
Regarding Claim 4,
	Ding et al. in view of Sapp et al. teaches the method of claim 1.
	Additionally, Sapp et al. further teaches wherein the corridor features describe a relationship between the road agent and the corridors (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) environment attributes (corridor features) including the relative position of the agent (e.g. the position of the road agent relative to the corridor)).
Ding et al. and Sapp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the corridor features describe a relationship between the road agent and the corridors as taught by Sapp et al. to the disclosed invention of Ding et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).
Regarding Claim 7,
Ding et al. in view of Sapp et al. teaches the method of claim 1.
	Additionally, Ding et al. further teaches further comprising, for each corridor, training the neural network to predict probabilities that a position of the road agent will be in the corridor at a second time ([0077]: "the behavior prediction data for an agent defines, for each of multiple spatial locations in the environment, a respective probability that the agent will occupy the spatial location at a specified time point after the current time point. In these implementations, the output layer of the behavior prediction neural network may be a sigmoid layer with a respective neuron corresponding to each of the spatial locations in the environment. The probability that the agent will occupy a particular spatial location at the specified time point after the current time point may be defined as the activation of the neuron in the sigmoid output layer that corresponds to the particular spatial location" teaches that the behavior prediction neural network is trained to output a prediction probability that the agent (road agent) will occupy the spatial location (corridor) at a future specified time point (second time) after the current time point (first time)), 
wherein the sensor data is associated with the road portion and the road agent at a first time before the second time (Fig. 4; [0083]: "The system obtains sensor data characterizing the environment in a vicinity of a vehicle at a given time point (402). The system may obtain the sensor data from a sensor data log which is stored in a physical data storage device or a logical data storage area. The sensor data may be real sensor data characterizing a real-world environment in the vicinity of a vehicle" teaches the sensor data characterizing a vehicle (road agent) in an environment (road portion) if for a given time point (first time) characterizing the agent the real world (i.e. at a current real time before a specified second time point)).
Regarding Claim 8,
Ding et al. teaches a method ([0015]: "According to a second aspect, there is provided a method, performed by one or more data processing apparatus" teaches a method that can be performed by one or more data processing apparatus) comprising: 
receiving sensor data associated with a road agent located on the road portion (Fig. 4; [0083]: "The system obtains sensor data characterizing the environment in a vicinity of a vehicle at a given time point (402). The system may obtain the sensor data from a sensor data log which is stored in a physical data storage device or a logical data storage area. The sensor data may be real sensor data characterizing a real-world environment in the vicinity of a vehicle" teaches obtaining (receiving) sensor data characterizing a vehicle (road agent) in an environment (road portion)); and 
predicting behavior of the road agent based on an output of the neural network ([0015]: "for each of multiple particular agents in a particular vicinity of a particular vehicle at a particular time point, generating respective data characterizing a predicted future behavior of the particular agent using a behavior prediction neural network" teaches that the output of a behavior prediction neural network is used to predict the behavior of an agent (road agent)).
	Ding et al. does not appear to explicitly teach receiving map data associated with a road portion; defining one or more corridors associated with the road portion based on the map data and the sensor data; extracting a plurality of agent features associated with the road agent based on the sensor data; extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data; and inputting the agent features and the corridor features into a trained neural network.
	However, Sapp et al. teaches receiving map data associated with a road portion ([0032]: "the localization system 320 can determine where the vehicle 302 is in relation to a local and/or global map based at least in part on sensor data received from the sensor system(s) 306 and/or map data associated with a map (e.g., of the map(s) 330)" teaches receiving map data associated with a map. [0031]: "a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general" teaches that a map provides information about the environment of the vehicle including roads (road portion)); 
defining one or more corridors associated with the road portion based on the map data and the sensor data ([0010]: "attributes can be associated with an environment within which the agent and/or vehicle are positioned. In such examples, attributes associated with the environment can be determined by the perception system associated with the vehicle and/or based on map data associated with a map of the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, semantic features (e.g., stop regions, light signals (e.g., red, yellow, green, stop, walk, etc.), cross walk locations, speed limit signs, etc.), static features (e.g., buildings, posts, etc.), and/or road topologies (intersections, streets, mountain ranges, roads, terrain, etc.)" teaches that the map and sensor data can be used to define attributes of the environment (road portion) of the agent and/or vehicle, where the attributes include road topologies (e.g. lanes (corridors))); 
extracting a plurality of agent features associated with the road agent based on the sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) agent attributes (agent features) including velocity and acceleration of the agent (road agent)); 
extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) environment attributes (corridor features) including the relative position of the agent (e.g. the position of the road agent relative to the corridor)); and 
inputting the agent features and the corridor features into a trained neural network ([0050]: “As a non-limiting example, attributes associated with an agent can be input into an artificial neural network (ANN), the output of which can indicate a weight associated with a candidate trajectory, as described above” teaches that the attributes associated with an agents (e.g. the second agent and second corridor features) are input into an artificial neural network).
	Ding et al. and Sapp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving map data associated with a road portion; defining one or more corridors associated with the road portion based on the map data and the sensor data; extracting a plurality of agent features associated with the road agent based on the sensor data; extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data; and inputting the agent features and the corridor features into a trained neural network as taught by Sapp et al. to the disclosed invention of Ding et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).
Regarding Claim 9,
Ding et al. in view of Sapp et al. teaches the method of claim 8.
	Additionally, Ding et al. further teaches further comprising determining a probability that the road agent will perform a lane change based on the output of the neural network ([0064]: "The importance scores 116 generated by the importance scoring system 114 are used by the prediction system 106 to generate prediction data 108 which characterizes one or more agents in the vicinity of the vehicle. For example, the prediction data 108 may be behavior prediction data which characterizes the predicted future behavior of one or more of the agents in the vicinity of the vehicle 102. In this example, for one or more of the agents in the vicinity of the vehicle 102, the prediction data 108 may define respective probabilities that the agent makes each of a predetermined number of possible driving decisions (e.g., yielding, changing lanes, passing, braking, or accelerating)" teaches that the behavior prediction data (output of the behavior prediction neural network) can be used to predict the probability of that the agent (road agent) changes lanes).
Regarding Claim 10,
Ding et al. in view of Sapp et al. teaches the method of claim 8.
	Additionally, Ding et al. further teaches further comprising, for each of the corridors, determining a probability that a position of the road agent will be in the corridor at a second time based on the output of the neural network ([0077]: "the behavior prediction data for an agent defines, for each of multiple spatial locations in the environment, a respective probability that the agent will occupy the spatial location at a specified time point after the current time point. In these implementations, the output layer of the behavior prediction neural network may be a sigmoid layer with a respective neuron corresponding to each of the spatial locations in the environment. The probability that the agent will occupy a particular spatial location at the specified time point after the current time point may be defined as the activation of the neuron in the sigmoid output layer that corresponds to the particular spatial location" teaches that the behavior prediction neural network is trained to output a prediction probability that the agent (road agent) will occupy the spatial location (corridor) at a future specified time point (second time) after the current time point (first time)), 
wherein the sensor data is associated with the road portion and the road agent at a first time before the second time (Fig. 4; [0083]: "The system obtains sensor data characterizing the environment in a vicinity of a vehicle at a given time point (402). The system may obtain the sensor data from a sensor data log which is stored in a physical data storage device or a logical data storage area. The sensor data may be real sensor data characterizing a real-world environment in the vicinity of a vehicle" teaches the sensor data characterizing a vehicle (road agent) in an environment (road portion) if for a given time point (first time) characterizing the agent the real world (i.e. at a current real time before a specified second time point)).
Regarding Claim 11,
Ding et al. in view of Sapp et al. teaches the method of claim 1.
	Additionally, Ding et al. further teaches further comprising: determining probabilities that the road agent will follow each of the possible trajectories based on the output of the neural network ([0078]: "the behavior prediction data for an agent defines a probability that a candidate future trajectory of the agent is the actual future trajectory of the agent. In these implementations, the output layer of the behavior prediction neural network may include a single neuron, where the activation of the neuron is defined as the output of an activation function with an output range of [0,1] (e.g., a sigmoid activation function). The probability that the candidate future trajectory of the agent is the actual future trajectory of the agent may be defined as the activation of the single neuron in the output layer" teaches that the behavior prediction data (output of the behavior prediction neural network) is used to define a probability that an agent will follow a candidate future trajectory (possible trajectory)).
	Furthermore, Sapp et al. further teaches determining possible trajectories of the road agent based on the corridors ([0011]: "The temporal prediction model can analyze the attributes of the agent over time and can generate a discrete set of semantic intents (or, “intent” hereinafter), each which correspond to a candidate trajectory (e.g., a corresponding discrete set of candidate trajectories). An intent can be associated with a potential action of an agent relative to a road, for example. Non-limiting examples of intents can include staying stationary (e.g., not moving), moving in a straight line, moving along a road, changing lanes, following a sidewalk associated with a road, crossing a crosswalk associated with the road, or jaywalking relative to a crosswalk and across the road" teaches determining a set of candidate trajectories (possible trajectories) of the agent (road agent) based on the movement of the agent within the road lanes (corridors) (e.g. staying in a lane, switching lanes, etc.)).
Ding et al. and Sapp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining possible trajectories of the road agent based on the corridors as taught by Sapp et al. to the disclosed invention of Ding et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).
Regarding Claim 15,
Ding et al. teaches a computing device comprising: one or more processors ([0023]: "According to a fourth aspect, there is provided a system, including a data processing apparatus; and a memory in data communication with the data processing apparatus and storing instructions that cause the data processing apparatus to perform operations including the operations of the previously described method" teaches a system (computing device) including a data processing apparatus. [0092]: "The term “data processing apparatus” refers to data processing hardware and encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers" teaches that a data processing apparatus refers to processing hardware including, for example, a processor); 
one or more memory modules ([0023] "According to a fourth aspect, there is provided a system, including a data processing apparatus; and a memory in data communication with the data processing apparatus and storing instructions that cause the data processing apparatus to perform operations including the operations of the previously described method" teaches a system (computing device) including a memory (memory module)); and 
machine readable instructions stored in the one or more memory modules ([0023]: "According to a fourth aspect, there is provided a system, including a data processing apparatus; and a memory in data communication with the data processing apparatus and storing instructions that cause the data processing apparatus to perform operations including the operations of the previously described method" teaches that the memory (memory module) stores instructions (machine readable instructions) for execution by the data processing apparatus (processor)) that, when executed by the one or more processors, cause the computing device to: 
generate a training data set comprising a plurality of training examples ([0015]: "the method including: generating multiple training examples" teaches generating multiple training examples (training data set)), wherein each training example is generated by: 
receiving sensor data associated with a road agent located on the road portion (Fig. 4; [0083]: "The system obtains sensor data characterizing the environment in a vicinity of a vehicle at a given time point (402). The system may obtain the sensor data from a sensor data log which is stored in a physical data storage device or a logical data storage area. The sensor data may be real sensor data characterizing a real-world environment in the vicinity of a vehicle" teaches obtaining (receiving) sensor data characterizing a vehicle (road agent) in an environment (road portion)); 
for each corridor, labeling the training example based on a position of the road agent with respect to the corridor ([0089] "The system generates a training example which includes: (i) respective feature representations of every agent in the vicinity of the vehicle, and (ii) label data defining the ranking of the agents in the vicinity of the vehicle (410). As described with reference to FIG. 2 and FIG. 3, the system can generate the feature representation of an agent from portions of the sensor data characterizing the agent, from behavior prediction data generated for the agent by a behavior prediction system at previous time points, or from any other source of information" teaches that each training example is labeled based on the location (position) of the agent (road agent) in the vicinity of the vehicle (i.e. based on the location of the agent with respect to the corridor of the vehicle)); and 
train a neural network using the training data set ([0015]: "for each of multiple particular agents in a particular vicinity of a particular vehicle at a particular time point, generating respective data characterizing a predicted future behavior of the particular agent using a behavior prediction neural network; providing, for each of the particular agents in the particular vicinity of the particular vehicle at the particular time point, the respective data characterizing the predicted future behavior of the particular agent to a particular planning system; receiving, from the particular planning system, particular planning decisions which plan a future trajectory of the particular vehicle; and determining, based on the particular planning decisions, a particular ranking of the particular agents in the particular vicinity of the particular vehicle at the particular time point in order of their impact on the particular planning decisions; and training the importance scoring model based on the training examples, including, for each given training example: training the importance scoring model to generate respective importance scores for the given agents characterized by the given training example that conform to the given ranking specified by the given training example" teaches training an importance score model using the training examples (training data set). [0045]: "The importance scoring model can be implemented, for example, as a neural network model, a random forest model, a support vector machine (SVM) model, or as any other type of trainable machine learning model" teaches that the importance score model can be implemented as a neural network).
	Ding et al. does not appear to explicitly teach receiving map data associated with a road portion; defining one or more corridors associated with the road portion based on the map data and the sensor data; extracting a plurality of agent features associated with the road agent based on the sensor data; and extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data.
	However, Sapp et al. teaches receiving map data associated with a road portion ([0032]: "the localization system 320 can determine where the vehicle 302 is in relation to a local and/or global map based at least in part on sensor data received from the sensor system(s) 306 and/or map data associated with a map (e.g., of the map(s) 330)" teaches receiving map data associated with a map. [0031]: "a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general" teaches that a map provides information about the environment of the vehicle including roads (road portion)); 
defining one or more corridors associated with the road portion based on the map data and the sensor data ([0010]: "attributes can be associated with an environment within which the agent and/or vehicle are positioned. In such examples, attributes associated with the environment can be determined by the perception system associated with the vehicle and/or based on map data associated with a map of the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, semantic features (e.g., stop regions, light signals (e.g., red, yellow, green, stop, walk, etc.), cross walk locations, speed limit signs, etc.), static features (e.g., buildings, posts, etc.), and/or road topologies (intersections, streets, mountain ranges, roads, terrain, etc.)" teaches that the map and sensor data can be used to define attributes of the environment (road portion) of the agent and/or vehicle, where the attributes include road topologies (e.g. lanes (corridors))); 
extracting a plurality of agent features associated with the road agent based on the sensor data (Fig. 4; [0062]: “Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) agent attributes (agent features) including velocity and acceleration of the agent (road agent)); and 
extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) environment attributes (corridor features) including the relative position of the agent (e.g. the position of the road agent relative to the corridor)).
	Ding et al. and Sapp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving map data associated with a road portion; defining one or more corridors associated with the road portion based on the map data and the sensor data; extracting a plurality of agent features associated with the road agent based on the sensor data; and extracting a plurality of corridor features associated with each of the one or more corridors based on the sensor data as taught by Sapp et al. to the disclosed invention of Ding et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) and further in view of Zhuang et al. (US 2018/0186378 A1).
Regarding Claim 2,
	Ding et al. in view of Sapp et al. teaches the method of claim 1.
	Ding et al. in view of Sapp et al. does not appear to explicitly teach wherein the map data comprises a graph having plurality of nodes, wherein each node represents a segment of the road portion, and wherein defining the one or more corridors comprises performing a breadth first search through the graph and connecting adjacent nodes with edges.
	However, Zhuang et al. teaches wherein the map data comprises a graph having plurality of nodes, wherein each node represents a segment of the road portion (Fig. 4; [0043]: "Routing module 306 may receive as input map and route information 311. The routing information provided by routing module 306 may include guide information for each lane change in the route including ranges of the source and target lanes for which it is possible for the vehicle to change lanes. In one embodiment, central lines of each of the lanes in topological graph 400 are divided into segments. Routing module 306 may generally merge segments of a central line of a lane according to additional information included in topological graph 400, the additional information including the direction of the lane change" teaches that the input map data may comprise a topological graph 400 that comprises a plurality of nodes representing segments of the lanes of the road), and 
wherein defining the one or more corridors comprises performing a breadth first search through the graph and connecting adjacent nodes with edges (Fig. 4; Fig. 7; [0055]: "At block 702, a last node (e.g., node 414) is determined in the source lane A after which it is no longer possible for the vehicle to change lanes. In one embodiment, a conditional breadth-first search is successively performed for each of nodes in the source lane A after the first reference node 410 until a node in source lane A (e.g., node 414) is found that does not have a corresponding node in target lane B, the corresponding node being a node in target lane B to which the autonomous vehicle can change from the node in the source lane A. In other words, the search is performed until a node in source lane A is found having a corresponding node in target lane B that is not in the route of target lane B" teaches that a breadth-first search is performed for each node in each lane to define potential paths through the lanes (corridors)).
	Ding et al., Sapp et al., and Zhuang et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the map data comprises a graph having plurality of nodes, wherein each node represents a segment of the road portion, and wherein defining the one or more corridors comprises performing a breadth first search through the graph and connecting adjacent nodes with edges as taught by Zhuang et al. to the disclosed invention of Ding et al. in view of Sapp et al.
	One of ordinary skill in the art would have been motivated to make this modification "to plan a path from a starting point to a destination point, with greater ease, speed and efficiency than conventional methods" (Zhuang et al. [0032]).
Regarding Claim 16,
Ding et al. in view of Sapp et al. teaches the computing device of claim 15.
	Ding et al. in view of Sapp et al. does not appear to explicitly teach wherein the map data comprises a graph having plurality of nodes, wherein each node represents a segment of the road portion, and wherein defining the one or more corridors comprises performing a breadth first search through the graph and connecting adjacent nodes with edges.
	However, Zhuang et al. teaches wherein the map data comprises a graph having plurality of nodes, wherein each node represents a segment of the road portion (Fig. 4; [0043]: "Routing module 306 may receive as input map and route information 311. The routing information provided by routing module 306 may include guide information for each lane change in the route including ranges of the source and target lanes for which it is possible for the vehicle to change lanes. In one embodiment, central lines of each of the lanes in topological graph 400 are divided into segments. Routing module 306 may generally merge segments of a central line of a lane according to additional information included in topological graph 400, the additional information including the direction of the lane change" teaches that the input map data may comprise a topological graph 400 that comprises a plurality of nodes representing segments of the lanes of the road), and 
wherein defining the one or more corridors comprises performing a breadth first search through the graph and connecting adjacent nodes with edges (Fig. 4; Fig. 7; [0055]: "At block 702, a last node (e.g., node 414) is determined in the source lane A after which it is no longer possible for the vehicle to change lanes. In one embodiment, a conditional breadth-first search is successively performed for each of nodes in the source lane A after the first reference node 410 until a node in source lane A (e.g., node 414) is found that does not have a corresponding node in target lane B, the corresponding node being a node in target lane B to which the autonomous vehicle can change from the node in the source lane A. In other words, the search is performed until a node in source lane A is found having a corresponding node in target lane B that is not in the route of target lane B" teaches that a breadth-first search is performed for each node in each lane to define potential paths through the lanes (corridors)).
	Ding et al., Sapp et al., and Zhuang et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the map data comprises a graph having plurality of nodes, wherein each node represents a segment of the road portion, and wherein defining the one or more corridors comprises performing a breadth first search through the graph and connecting adjacent nodes with edges as taught by Zhuang et al. to the disclosed invention of Ding et al. in view of Sapp et al.
	One of ordinary skill in the art would have been motivated to make this modification "to plan a path from a starting point to a destination point, with greater ease, speed and efficiency than conventional methods" (Zhuang et al. [0032]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) in view of Zhuang et al. (US 2018/0186378 A1) and further in view of Dean et al. (US 2019/0146509 A1).
Regarding Claim 3,
Ding et al. in view of Sapp et al. and further in view of Zhuang et al. teaches the method of claim 2.
	Ding et al. in view of Sapp et al. and further in view of Zhuang et al. does not appear to explicitly teach further comprising generating the nodes of the graph based on one or more heuristic rules.
	However, Dean et al. teaches further comprising generating the nodes of the graph based on one or more heuristic rules ([0011]: "the path segments can be determined through ground truth mapping and labelling or heuristically through computational analysis of AV driving log data from AVs traveling throughout the region" teaches that different AV (autonomous vehicle) path segments (i.e. nodes of the graph based on map data) may be determined heuristically).
	Ding et al., Sapp et al., Zhuang et al., and Dean et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising generating the nodes of the graph based on one or more heuristic rules as taught by Dean et al. to the disclosed invention of Ding et al. in view of Sapp et al. and further in view of Zhuang et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle control system to more efficiently and safely control the vehicle's motion along a travel route" (Dean et al. [0020]).

Claims 5, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) and further in view of Berntorp et al. (US 2018/0284785 A1).
Regarding Claim 5,
Ding et al. in view of Sapp et al. teaches the method of claim 1.
	Ding et al. in view of Sapp et al. does not appear to explicitly teach further comprising, for each corridor, labeling the training example based on whether a first position of the road agent is within the corridor at a first time and whether a second position of the road agent is within the corridor at a second time after the first time.
	However, Berntorp et al. teaches further comprising, for each corridor, labeling the training example based on whether a first position of the road agent is within the corridor at a first time and whether a second position of the road agent is within the corridor at a second time after the first time (Fig. 8C; [0115]: "FIG. 8C shows an illustration of a method for dividing the dataset for training according to one embodiment. In an example of FIG. 8C, a driver of a vehicle 810c intends to change lane from lane 801c to lane 802c. Define the time the vehicle crosses the lane boundary 850c by tcross and the vehicle reaches the center 840c of lane 802c as treach … The data in each sub-window is labeled as “Change Lane” (i.e., change left 840c or change right 850c depending on the direction) if the data start is between tcross−t1 and treach, and stay in lane 830c if it starts after treach. Note that when the training data has no lane changes, one embodiment extracts the dataset with length t1+t2 and label all the dataset as stay in lane 830c" teaches that the data (training example) within the training dataset is labeled based on if the vehicle (road agent) changes lanes or stay in the same lane (i.e. if the vehicle stays within the corridor or switches corridors) between a first time and a second time).
	Ding et al., Sapp et al., and Berntorp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising, for each corridor, labeling the training example based on whether a first position of the road agent is within the corridor at a first time and whether a second position of the road agent is within the corridor at a second time after the first time as taught by Berntorp et al. to the disclosed invention of Ding et al. in view of Sapp et al.
	One of ordinary skill in the art would have been motivated to make this modification to "determine safe regions of the vehicle to travel in by asserting the level of risk for collision with the vehicles detected by the sensing system" (Berntorp et al. [0057]).
Regarding Claim 17,
Ding et al. in view of Sapp et al. teaches the computing device of claim 15.
	Ding et al. in view of Sapp et al. does not appear to explicitly teach wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to, for each corridor, label the training example based on whether the position of the road agent is within the corridor at a first time and whether the position of the road agent is within the corridor at a second time after the first time.
	However, Berntorp et al. teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to, for each corridor, label the training example based on whether the position of the road agent is within the corridor at a first time and whether the position of the road agent is within the corridor at a second time after the first time (Fig. 8C; [0115]: "FIG. 8C shows an illustration of a method for dividing the dataset for training according to one embodiment. In an example of FIG. 8C, a driver of a vehicle 810c intends to change lane from lane 801c to lane 802c. Define the time the vehicle crosses the lane boundary 850c by tcross and the vehicle reaches the center 840c of lane 802c as treach … The data in each sub-window is labeled as “Change Lane” (i.e., change left 840c or change right 850c depending on the direction) if the data start is between tcross−t1 and treach, and stay in lane 830c if it starts after treach. Note that when the training data has no lane changes, one embodiment extracts the dataset with length t1+t2 and label all the dataset as stay in lane 830c" teaches that the data (training example) within the training dataset is labeled based on if the vehicle (road agent) changes lanes or stay in the same lane (i.e. if the vehicle stays within the corridor or switches corridors) between a first time and a second time).
	Ding et al., Sapp et al., and Berntorp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to, for each corridor, label the training example based on whether the position of the road agent is within the corridor at a first time and whether the position of the road agent is within the corridor at a second time after the first time as taught by Berntorp et al. to the disclosed invention of Ding et al. in view of Sapp et al.
	One of ordinary skill in the art would have been motivated to make this modification to "determine safe regions of the vehicle to travel in by asserting the level of risk for collision with the vehicles detected by the sensing system" (Berntorp et al. [0057]).
Regarding Claim 18,
Ding et al. in view of Sapp et al. and further in view of Berntorp et al. teaches the computing device of claim 17.
Additionally, Ding et al. further teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to: receive second sensor data associated with a second road agent located on the second road portion at a third time ([0015]: "for each of multiple particular agents in a particular vicinity of a particular vehicle at a particular time point, generating respective data characterizing a predicted future behavior of the particular agent using a behavior prediction neural network" teaches that the future behavior is predicted for each of the multiple agents in the environment/vicinity (i.e. the behavior prediction process is repeated for each road agent, including a second road agent). Fig. 4; [0083]: "The system obtains sensor data characterizing the environment in a vicinity of a vehicle at a given time point (402). The system may obtain the sensor data from a sensor data log which is stored in a physical data storage device or a logical data storage area. The sensor data may be real sensor data characterizing a real-world environment in the vicinity of a vehicle" teaches obtaining (receiving) second sensor data characterizing a vehicle (second road agent) in an environment (second road portion)); and 
predict behavior of the second road agent based on an output of the neural network ([0015]: "for each of multiple particular agents in a particular vicinity of a particular vehicle at a particular time point, generating respective data characterizing a predicted future behavior of the particular agent using a behavior prediction neural network" teaches that the output of a behavior prediction neural network is used to predict the behavior of an agent (second road agent)).
Furthermore, Sapp et al. further teaches receive second map data associated with a second road portion ([0032]: "the localization system 320 can determine where the vehicle 302 is in relation to a local and/or global map based at least in part on sensor data received from the sensor system(s) 306 and/or map data associated with a map (e.g., of the map(s) 330)" teaches receiving second map data associated with a map. [0031]: "As described above, a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general" teaches that a map provides information about the environment of the vehicle including roads (second road portion)); 
define one or more second corridors associated with the second road portion based on the second map data and the second sensor data ([0010]: "attributes can be associated with an environment within which the agent and/or vehicle are positioned. In such examples, attributes associated with the environment can be determined by the perception system associated with the vehicle and/or based on map data associated with a map of the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions or three dimensions that are capable of providing information about an environment, such as, but not limited to, semantic features (e.g., stop regions, light signals (e.g., red, yellow, green, stop, walk, etc.), cross walk locations, speed limit signs, etc.), static features (e.g., buildings, posts, etc.), and/or road topologies (intersections, streets, mountain ranges, roads, terrain, etc.)" teaches that the map and sensor data can be used to define attributes of the environment (second road portion) of the agent and/or vehicle, where the attributes include road topologies (e.g. lanes (second corridors))); 
extract a plurality of second agent features associated with the second road agent based on the second sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) agent attributes (second agent features) including velocity and acceleration of the agent (second road agent)); 
extract a plurality of second corridor features associated with each of the one or more second corridors based on the sensor data (Fig. 4; [0062]: "Block 408 illustrates determining attribute(s) of the agent and/or the environment. In at least one example, the intent determination system 324 can access the sensor data and/or the map data and can determine one or more attributes associated with an agent and/or the environment. For instance, the intent determination system 324 can utilize sensor data to determine a distribution (e.g., a probability distribution) over one or more classifications (with associated confidence scores), a position of the agent (e.g., x-coordinate, y-coordinate, angular direction, world coordinates, relative coordinates, etc.), an orientation and/or heading of the agent (e.g., roll, pitch, and/or yaw), a velocity of the agent, an acceleration of the agent, an extent of the agent (e.g., height, weight, etc.), and/or a semantic attribute associated with the agent (e.g., whether the agent is looking down, whether the agent is paying attention, etc.)" teaches that the sensor data can be used to determine (extract) environment attributes (second corridor features) including the relative position of the agent (e.g. the position of the second road agent relative to the second corridors)); and 
input the second agent features and the second corridor features into the neural network ([0050]: “As a non-limiting example, attributes associated with an agent can be input into an artificial neural network (ANN), the output of which can indicate a weight associated with a candidate trajectory, as described above” teaches that the attributes associated with an agents (e.g. the second agent and second corridor features) are input into an artificial neural network).
Ding et al., Sapp et al., and Berntorp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receive second map data associated with a second road portion; define one or more second corridors associated with the second road portion based on the second map data and the second sensor data; extract a plurality of second agent features associated with the second road agent based on the second sensor data; extract a plurality of second corridor features associated with each of the one or more second corridors based on the sensor data; and input the second agent features and the second corridor features into the neural network as taught by Sapp et al. to the disclosed invention of Ding et al. in view of Berntorp et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).
Regarding Claim 19,
Ding et al. in view of Sapp et al. and further in view of Berntorp et al. teaches the computing device of claim 18.
Additionally, Ding et al. further teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to: determine probabilities that the second road agent will follow each of the possible trajectories based on the output of the neural network ([0078]: "the behavior prediction data for an agent defines a probability that a candidate future trajectory of the agent is the actual future trajectory of the agent. In these implementations, the output layer of the behavior prediction neural network may include a single neuron, where the activation of the neuron is defined as the output of an activation function with an output range of [0,1] (e.g., a sigmoid activation function). The probability that the candidate future trajectory of the agent is the actual future trajectory of the agent may be defined as the activation of the single neuron in the output layer" teaches that the behavior prediction data (output of the behavior prediction neural network) is used to define a probability that an agent (second road agent) will follow a candidate future trajectory (possible trajectory)).
Furthermore, Sapp et al. further teaches determine possible trajectories of the second road agent based on the second corridors ([0011]: "The temporal prediction model can analyze the attributes of the agent over time and can generate a discrete set of semantic intents (or, “intent” hereinafter), each which correspond to a candidate trajectory (e.g., a corresponding discrete set of candidate trajectories). An intent can be associated with a potential action of an agent relative to a road, for example. Non-limiting examples of intents can include staying stationary (e.g., not moving), moving in a straight line, moving along a road, changing lanes, following a sidewalk associated with a road, crossing a crosswalk associated with the road, or jaywalking relative to a crosswalk and across the road" teaches determining a set of candidate trajectories (possible trajectories) of the agent (second road agent) based on the movement of the agent within the road lanes (second corridors) (e.g. staying in a lane, switching lanes, etc.)).
Ding et al., Sapp et al., and Berntorp et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine possible trajectories of the second road agent based on the second corridors as taught by Sapp et al. to the disclosed invention of Ding et al. in view of Berntorp et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable a vehicle to predict agent behavior when data is insufficient for classification (e.g., unknown agents) and/or when an agent classification is ambiguous (e.g., a pedestrian is walking their bike, a pedestrian on a skateboard, etc.). Techniques described herein can leverage additional or alternative data sources to more accurately predict agent behavior than in conventional prediction techniques. That is, techniques described herein can lessen opportunities for mis-classification, thereby improving accuracy. Such improved accuracy can further improve safety outcomes" (Sapp et al. [0013]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) and further in view of Mohajerin et al. (US 2020/0148215 A1).
Regarding Claim 6,
Ding et al. in view of Sapp et al. teaches the method of claim 1.
	Ding et al. in view of Sapp et al. does not appear to explicitly teach wherein training the neural network comprises: inputting the agent features into a recurrent neural network; inputting an output of the recurrent neural network and the corridor features into classifier networks; and training parameters of the neural network and the classifier networks based on the labeling of the training examples.
	However, Mohajerin et al. teaches wherein training the neural network comprises: inputting the agent features into a recurrent neural network (Fig. 3; [0079]: "An input to the OGM prediction system 120a is the observed OGM ok*, which may be generated in real-time based on sensor data (e.g., observations) by the OGM generator 121 of the sensor system 110 and/or which may be retrieved from an internal or external database" teaches that the input to the RNN in the OGM (occupancy grid map) prediction system is the observed OGM Ok* (which includes agent features) which is generated based on sensor data. [0049]: "The sensor system 110 may include a processor (not shown) that processes the sensor data indicative of collected information about the external environment of the vehicle 100 and the vehicle 100 itself to determine the state of the vehicle 100, such as linear speed, angular speed, acceleration and tire grip" teaches that the sensor data includes information about the state of a vehicle in the environment (agent features) including speed and acceleration (i.e. the sensor information includes agent features)); 
inputting an output of the recurrent neural network and the corridor features into classifier networks (Fig. 3; [0079]: "An input to the OGM prediction system 120a is the observed OGM ok*, which may be generated in real-time based on sensor data (e.g., observations) by the OGM generator 121 of the sensor system 110 and/or which may be retrieved from an internal or external database" teaches that the input to the OGM classifier is the output of the RNN and the observed OGM Ok* (which includes corridor features) which is generated based on sensor data. [0049]: "The GPS unit 118 of the sensor system 110 may also collect information about the position and orientation of the vehicle 100 relative to a frame of reference and provide sensor data indicative of the collected information about the position and orientation of the vehicle 100 relative to a frame of reference" teaches that the sensor data includes information about the orientation and position of a vehicle relative to a frame of reference (relative to a corridor) (i.e. the sensor information includes corridor features)); and 
training parameters of the neural network and the classifier networks based on the labeling of the training examples (Fig. 3; [0102]: "the OGM classifier 126 is a machine learning module that includes another neural network (e.g., another RNN) that has been trained to learn to generate a predicted OGM õk+1 that contains values representing occupancy probability at the next time step from a corrected OGM ôk+1. The neural network of the OGM classifier 126 is trained to using training dataset comprising corrected OGMs ôk+1 to learn generate predicted OGMs õk+1. The training of the neural network using the training dataset involves adjusting the parameters (e.g., the weights and biases) of the neural network until a loss function is optimized" teaches that a training dataset (e.g. labeled training examples) is used to train to the parameters of the neural network and OGM classifier).
	Ding et al., Sapp et al., and Mohajerin et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein training the neural network comprises: inputting the agent features into a recurrent neural network; inputting an output of the recurrent neural network and the corridor features into classifier networks; and training parameters of the neural network and the classifier networks based on the labeling of the training examples as taught by Mohajerin et al. to the disclosed invention of Ding et al. in view of Sapp et al.
	One of ordinary skill in the art would have been motivated to make this modification "to provide an approach that is able to predict OGMs (occupancy grid maps) that take into account the dynamic nature of the surrounding environment and provide accurate and reliable OGMs that may be used for efficient and safe path planning" (Mohajerin et al. [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) and further in view of Hong et al. (US 11,195,418 B1).
Regarding Claim 12,
Ding et al. in view of Sapp et al. teaches the method of claim 11.
	Ding et al. in view of Sapp et al. does not appear to explicitly teach further comprising normalizing the probabilities that the road agent will follow each of the trajectories.
	However, Hong et al. teaches further comprising normalizing the probabilities that the road agent will follow each of the trajectories (Col. 4, lines 37-52: "As can be understood, the heat maps may comprise prediction probabilities that may represent a plurality of predicted trajectories for the agent in the environment. In the context of a vehicle traversing an environment, a first predicted trajectory can represent the vehicle making a left-turn through the intersection, while a second predicted trajectory can represent the vehicle going straight through the intersection … the masked heat map may be normalized (e.g., the prediction probabilities can be scaled between 0 and 1) and the highest probability of the masked heat map can be determined as a prediction point" teaches that a heat map comprising the prediction probabilities of an agent (road agent) following the predicted trajectories may be normalized).
	Ding et al., Sapp et al., and Hong et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising normalizing the probabilities that the road agent will follow each of the trajectories as taught by Hong et al. to the disclosed invention of Ding et al. in view of Sapp et al.
	One of ordinary skill in the art would have been motivated to make this modification to "allow the autonomous vehicle to generate more accurate and/or safer trajectories for the autonomous vehicle to traverse an environment" (Hong et al. Col. 5, lines 16-18).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) in view of Hong et al. (US 11,195,418 B1) and further in view of Silva et al. (US 2020/0225669 A1).
Regarding Claim 13,
Ding et al. in view of Sapp et al. and further in view of Hong et al. teaches the method of claim 12.
	Ding et al. in view of Sapp et al. and further in view of Hong et al. does not appear to explicitly teach further comprising: discretizing the road portion into a grid comprising a plurality of grid portions; and determining normalized probabilities that the road agent will occupy each of the grid portions based on the trajectories and the probabilities that the road agent will follow each of the trajectories.
	However, Silva et al. teaches further comprising: discretizing the road portion into a grid comprising a plurality of grid portions ([0052]: "In some cases, the planning system of the vehicle 304 can represent possible locations of the object 306 in the future based on covariance matrices can be represented as Gaussian distributions that can be discretized into cells or portions of the environment proximate to the object or proximate to the vehicle. For example, a discretized probability distribution can represent a 64×64 grid (or J×K sized grid) representing a 100 meter by 100-meter region around the vehicle 304. Of course, the discretized probability map can represent any size of region and can represent any number of discrete portions of the region. That is, the discretized probability map can represent an environment at any level of resolution. In some cases, a portion of the discretized probability map can be referred to as a cell of the discretized probability map. Each cell can comprise a prediction probability representing a probability that the object 306 will be at the corresponding location in the environment at the time corresponding to the discretized probability map" teaches that the environment (road portion) can be discretized into grid consisting of a number of discrete portions called cells (grid portions)); and 
determining normalized probabilities that the road agent will occupy each of the grid portions based on the trajectories and the probabilities that the road agent will follow each of the trajectories ([0052]: "In some cases, the planning system of the vehicle 304 can represent possible locations of the object 306 in the future based on covariance matrices can be represented as Gaussian distributions that can be discretized into cells or portions of the environment proximate to the object or proximate to the vehicle. For example, a discretized probability distribution can represent a 64×64 grid (or J×K sized grid) representing a 100 meter by 100-meter region around the vehicle 304. Of course, the discretized probability map can represent any size of region and can represent any number of discrete portions of the region. That is, the discretized probability map can represent an environment at any level of resolution. In some cases, a portion of the discretized probability map can be referred to as a cell of the discretized probability map. Each cell can comprise a prediction probability representing a probability that the object 306 will be at the corresponding location in the environment at the time corresponding to the discretized probability map" teaches that each cell (grid portion) comprises a probability that the object 306 (road agent) will be at the corresponding location in the environment).
	Ding et al., Sapp et al., Hong et al., and Silva et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising: discretizing the road portion into a grid comprising a plurality of grid portions; and determining normalized probabilities that the road agent will occupy each of the grid portions based on the trajectories and the probabilities that the road agent will follow each of the trajectories as taught by Silva et al. to the disclosed invention of Ding et al. in view of Sapp et al. and further in view of Hong et al.
	One of ordinary skill in the art would have been motivated to make this modification to "evaluate each trajectory for safety, efficiency, comfort, and/or other desired outcomes before selecting a trajectory for the vehicle to follow" (Silva et al. [0017]).
Regarding Claim 14,
Ding et al. in view of Sapp et al. in view of Hong et al. and further in view of Silva et al. teaches the method of claim 13.
	Additionally, Hong et al. further teaches further comprising: performing path planning for an autonomous vehicle based on the normalized probabilities (Col. 4, lines 37-67: "As can be understood, the heat maps may comprise prediction probabilities that may represent a plurality of predicted trajectories for the agent in the environment. In the context of a vehicle traversing an environment, a first predicted trajectory can represent the vehicle making a left-turn through the intersection, while a second predicted trajectory can represent the vehicle going straight through the intersection … the masked heat map may be normalized (e.g., the prediction probabilities can be scaled between 0 and 1) and the highest probability of the masked heat map can be determined as a prediction point … The at least one predicted trajectory can be provided to a planning system of the autonomous vehicle whereby the autonomous vehicle can be controlled based at least in part on the at least one predicted trajectory. In at least other examples, all possible predicted trajectories and/or their corresponding uncertainties can be output to such a planning system" teaches that the predicted trajectories with normalized prediction probabilities can be used by the planning system of the autonomous vehicle to control the autonomous vehicle (i.e. used for path planning)).
Ding et al., Sapp et al., Hong et al., and Silva et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising: performing path planning for an autonomous vehicle based on the normalized probabilities as taught by Hong et al. to the disclosed invention of Ding et al. in view of Sapp et al. and further in view of Silva et al.
	One of ordinary skill in the art would have been motivated to make this modification to "allow the autonomous vehicle to generate more accurate and/or safer trajectories for the autonomous vehicle to traverse an environment" (Hong et al. Col. 5, lines 16-18).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0159215 A1) in view of Sapp et al. (US 2019/0302767 A1) in view of Berntorp et al. (US 2018/0284785 A1) and further in view of Hong et al. (US 11,195,418 B1).
Regarding Claim 20,
	Ding et al. in view of Sapp et al. and further in view of Berntorp et al. teaches the computing device of claim 19.
	Ding et al. in view of Sapp et al. and further in view of Berntorp et al. does not appear to explicitly teach wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to normalize the probabilities that the second road agent will follow each of the possible trajectories.
	However, Hong et al. teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to normalize the probabilities that the second road agent will follow each of the possible trajectories ((23) Col. 4, lines 37-52: "As can be understood, the heat maps may comprise prediction probabilities that may represent a plurality of predicted trajectories for the agent in the environment. In the context of a vehicle traversing an environment, a first predicted trajectory can represent the vehicle making a left-turn through the intersection, while a second predicted trajectory can represent the vehicle going straight through the intersection … the masked heat map may be normalized (e.g., the prediction probabilities can be scaled between 0 and 1) and the highest probability of the masked heat map can be determined as a prediction point" teaches that a heat map comprising the prediction probabilities of an agent (second road agent) following the predicted trajectories may be normalized).
Ding et al., Sapp et al., Berntorp et al., and Hong et al. are analogous to the claimed invention because they are directed to autonomous vehicle path planning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, further cause the computing device to normalize the probabilities that the second road agent will follow each of the possible trajectories as taught by Hong et al. to the disclosed invention of Ding et al. in view of Sapp et al. and further in view of Berntorp et al.
	One of ordinary skill in the art would have been motivated to make this modification to "allow the autonomous vehicle to generate more accurate and/or safer trajectories for the autonomous vehicle to traverse an environment" (Hong et al. Col. 5, lines 16-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                  

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125